DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/104693 filed on November 25, 2020 in which Claims 1-14 are presented for examination.

Status of Claims
Claims 1-14 are pending, of which claims 1, 5, 7, 8, 12 and 14 are rejected under 102. Claims 2-4, 6, 9-11 and 13 are rejected under 103.  Claims 1-3 and 8-10 are rejected under Alice 101.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on July 29, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the abnormal log" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: obtaining module and response module in Claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.
Representative Claims 1 and 8 are directed to a method (or device) for collecting logs of abnormal events and comparing the abnormal event log to the log stored in the cloud server. The underlying concept is merely collecting and comparing known information.  This concept is not meaningfully different than those concepts found by the courts to be abstract (see: Classen, collecting and comparing information). Furthermore, the claimed solution is NOT necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of collecting and comparing information.
The additional elements (i.e., an electronic device) when considered both individually and as a combination do not amount to significantly more than an abstract idea because the limitations are merely instructions to implement the abstract idea on an electronic device and require no more than a generic electronic device to perform generic electronic device functions.
Claims 2, 3, 9 and 10 do not include elements that amount to significantly more than the abstract idea and are also rejected under the same rational.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 8, 12 and 14 is/are rejected under 35 U.S.C. 102 as being anticipated by Grueneberg (US Patent Application 2016/0283521).

Claim 1, Grueneberg teaches a log processing method (View Grueneberg ¶ 4, 39; log analyzer) comprising: collecting log as to abnormal events of an electronic device (View Grueneberg Fig. 2, Component 240; ¶ 39; log collector); 5comparing the log with log data on a cloud server (View Grueneberg Fig. 2, Component 240; ¶ 21, 22; matching process); determining whether the log data matches the log, wherein the log data comprises a log description and a solution uploaded to the cloud server by one or more electronic devices (View Grueneberg ¶ 22, 40, 41; results of log analysis, repository of solution images); and obtaining matched log data if the log data matches the log (View Grueneberg ¶ 44, 53; match data sources to data analysis).  

Claim 8 is the device corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Grueneberg further teaches receiving the log description and the solution (View Grueneberg ¶ 39-41; analytic solutions); and 5uploading the log description and the solution to the cloud server when an upload instruction is detected, wherein the cloud server is a private cloud server or a public cloud server (View ¶ 41; solution packaged into virtual machine).  

Claim 12 is the device corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim 7, Grueneberg teaches a log processing method (View Grueneberg ¶ 4, 39; log analyzer) comprising: obtaining service access request sent by an electronic device (View Grueneberg ¶ 51, 67, 88; data access); and communicating with the electronic device according to the service access request, wherein 15the electronic device writes a log description and a solution (View Grueneberg ¶ 22, 39; repository of solution images, execution log); and/or the electronic device reads the 24Attorney Docket No.: US81336 log description and the solution (View Grueneberg ¶ 21, 39; analytic solution matches data source).


Claim 14 is the server corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grueneberg (US Patent Application 2016/0283521) in view of Takahashi (US Patent Application 2005/0172162).

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Grueneberg does not explicitly teach obtaining keywords of the log; and comparing the keywords with the log description to determine whether a log description matches the log.  


However, Takahashi teaches 10obtaining keywords of the log (View Takahashi ¶ 190;
keyword, event log); and comparing the keywords with the log description to determine
whether a log description matches the log (View Takahashi ¶ 190; pattern matching engine).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Grueneberg with obtaining keywords of the log; and comparing the keywords with the log description to determine whether a log description matches the log since it is known in the art that keywords can be matched (View Takahashi ¶ 190).  Such modification would have allowed keywords in an error log to be matched.

Claim 9 is the device corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.


Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2.  Grueneberg further teaches obtaining solution description and/or solution script corresponding to the matched log 15description if the log description matches the log (View Grueneberg ¶ 21, 22; solution images).  

Claim 10 is the device corresponding to the method of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grueneberg (US Patent Application 2016/0283521) in view of Takahashi (US Patent Application 2005/0172162) and further in view of Mohammed (US Patent Application 2015/0347264).


Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  Grueneberg and Takahashi do not explicitly teach detecting whether there is an execution instruction when the solution script is obtained; and executing the solution script when the execution instruction is detected.  


However, Mohammed teaches detecting whether there is an execution instruction when the solution script is obtained (View Mohammed ¶ 44, 46, 59; match log records); and executing the solution script when the execution instruction is detected (View Mohammed ¶ 39; execute analysis solution).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with detecting whether there is an execution instruction when the solution script is obtained; and executing the solution script when the execution instruction is detected since it is known in the art that a solution can be obtained and executed (View Mohammed ¶ 39).  Such modification would have allowed an error to be corrected.


Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grueneberg (US Patent Application 2016/0283521) in view of Cheng (US Patent Application 2008/0215922).


Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Grueneberg does not explicitly teach obtaining keyword text; scanning the log to be tested and detecting latest event information of the log to be tested; 10filtering out the log according to the keyword text; and storing the abnormal log.  


However, Cheng teaches obtaining keyword text; scanning the log to be tested and detecting latest event information of the log to be tested (View Cheng ¶ 51, 55; analyze error messages); 10filtering out the log according to the keyword text (View Cheng ¶ 51, 55; keyword match); and storing the abnormal log (View Cheng ¶ 51, 55; system error log).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with obtaining keyword text; scanning the log to be tested and detecting latest event information of the log to be tested; 10filtering out the log according to the keyword text; and storing the abnormal log since it is known in the art that error messages can be analyzed (View Cheng ¶ 51, 55).  Such modification would have allowed errors to be stored in an error log after scanning and filtering the log.

Claim 13 is the device corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grueneberg (US Patent Application 2016/0283521) i in view of Mohammed (US Patent Application 2015/0347264).

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 10.  Grueneberg does not explicitly teach detect whether there is an execution instruction when the solution script is obtained; and 5execute the solution script when the execution instruction is detected.

However, Mohammed teaches detect whether there is an execution instruction when the solution script is obtained (View Mohammed ¶ 44, 46, 59; match log records); and 5execute the solution script when the execution instruction is detected (View Mohammed ¶ 39; execute analysis solution).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with detecting whether there is an execution instruction when the solution script is obtained; and executing the solution script when the execution instruction is detected since it is known in the art that a solution can be obtained and executed (View Mohammed ¶ 39).  Such modification would have allowed an error to be corrected.

Prior Art Made of Record

Ruan et al. (U.S. Patent Application No. 2016/0124823), teaches comparing logs.
Mochizuki et al. (US Patent Application 2008/0178042) teaches character string matching. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114